Exhibit 10.2

 

PACIFIC FINANCIAL CORPORATION

2000 STOCK INCENTIVE COMPENSATION PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

 

(A)

Name of Holder:

 

(B)

Grant Date:

 

(C)

Number of Shares:

 

(D)

Exercise Price:

 

(E)

Expiration Date:

 

(F)

Vesting Commencement Date:

 

THIS INCENTIVE STOCK OPTION AGREEMENT (the "Agreement”) is made and entered into
as of the date set forth in Item (B) above (the "Grant Date") between Pacific
Financial Corporation, a Washington corporation (the "Company") and the person
named in Item A above ("Holder").

 

THE PARTIES AGREE AS FOLLOWS:

 

1.            Grant of Option; Grant Date. The Company hereby grants to Holder
pursuant to the Company's 2000 Stock Incentive Compensation Plan, as amended
from time to time (the "Plan"), a copy of which is available from the Company on
request, the right (the "Option”) to purchase up to the number of shares of the
Company's Common Stock listed in Item (C) above (the "Option Shares") at the
price per share set forth in Item (D) above (the "Exercise Price"), on the terms
and conditions set forth in this Agreement and in the Plan, the terms and
conditions of the Plan being incorporated into this Agreement by reference. This
Option is intended to qualify as an incentive stock option for purposes of
Section 422 of the Internal Revenue Code of 1986, as amended. The number and
kind of Option Shares and the Exercise Price may be adjusted in certain
circumstances in accordance with the provisions of Section 13 of the Plan.

 

2.            Termination of Option. A vested Option shall terminate, to the
extent not previously exercised, upon the occurrence of the first of the
following events:

 

 

(a)

ten years from the date of grant;

 

(b)          the expiration of three months from the date of Holder's
termination of employment by or services to the Company for any reason other
than death or disability (as defined in the Plan);

 

 

1

 

--------------------------------------------------------------------------------



(c)          the expiration of one year from (i) the date of Holder's death; or
(ii) Holder's termination of employment by or service to the Company coincident
with disability (as defined in the Plan); or

 

(d)          immediately upon Holder's termination of employment by or service
to the Company for Cause (as defined in the Plan).

 

 

3.

Exercise of Options

 

3.1         Exercise Schedule. This Option shall vest and be exercisable
according to the following schedule: (a) 20% on the date one year after the
Vesting Commencement Date; and (b) an additional 20% each successive year
thereafter, so that 100% of the Option shall be fully vested and exercisable on
and after the date which is five (5) years after the Vesting Commencement Date.
The unvested portion of the Option, if any, shall terminate immediately upon the
Holder's termination of employment by or service to the Company for any reason
whatsoever. The vesting schedule for the Option is subject to acceleration in
accordance with the provisions of Section 13.2 of the Plan.

 

3.2         Manner of Exercise. Holder may exercise this Option by: (i) the
surrender of this Option Agreement to the Secretary of the Company at the
principal office of the Company, accompanied by an executed notice of exercise
in the form attached hereto as Exhibit 3.2 (or at the option of the Company such
other form of stock purchase agreement as shall then be acceptable to the
Company), (ii) paying in full the Exercise Price in the manner provided in
Section 3.3 below and (iii) paying his or her share of any applicable
withholding or employment taxes. This Option may only be exercised to purchase
that number of Shares having an aggregate Fair Market Value (as defined in the
Plan) on the date of exercise greater than or equal to $2,500 (or the lesser
number of remaining shares covered by this Option). The date the Company
receives each of the above items will be considered the date this Option was
exercised.

 

3.3         Payment. Payment is required to be made for Option Shares purchased
at the time written notice of exercise of the Option is given to the Company as
provided in Section 7.5 of the Plan. The proceeds of any payment shall
constitute general funds of the Company.

 

4.            Nonassignability of Option. This Option is not assignable or
transferable by Holder except in accordance with Section 12 of the Plan. Any
attempt to assign, pledge, transfer, hypothecate or otherwise dispose of this
Option in a manner not herein permitted, and any levy of execution, attachment,
or similar process on this Option, shall be null and void.

 

2

 

--------------------------------------------------------------------------------



 

 

5.

Restriction on Issuance of Shares.

 

5.1         Legality of Issuance. The Company shall not be obligated to sell or
issue any Option Shares pursuant to this Agreement if such sale or issuance, in
the judgment of the Company and the Company's counsel, might constitute a
violation by the Company of any provision of law, including without limitation
the provisions of the Securities Act of 1933, as amended (the "Securities Act”).

 

5.2         Registration or Qualification of Securities. The Company may, but
shall not be required to, register or qualify the sale of any Option Shares
under the Securities Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the grant or exercise
of this Option or the issuance or sale of any Option Shares pursuant thereto to
comply with any law.

 

6.            Restriction on Transfer. Regardless of whether a sale of the
Option Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions upon the sale, pledge, or other transfer of Option Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and the Company's counsel, such restrictions are
necessary or desirable in order to achieve compliance with the provisions of the
Securities Act, the securities laws of any state, or any other law, or if the
Company does not desire to have a trading market develop for its securities.

 

7.            Professional Advice. The acceptance and exercise of the Option and
the sale of Option Shares has consequences under federal and state tax and
securities laws, which may vary depending upon the individual circumstances of
the Holder. Accordingly, Holder acknowledges that he has been advised to consult
his personal legal and tax advisor in connection with this Agreement and his
dealings with respect to the Option and the Option Shares. Holder further
acknowledges that the Company has made no warranties or representations to
Holder with respect to the income tax consequences of the grant and exercise of
this Option or the sale of the Option Shares and Holder is in no manner relying
on the Company or its representatives for an assessment of such consequences.

 

8.            Assignment; Binding Effect. Subject to the limitations set forth
in this Agreement, this Agreement shall be binding upon and inure to the benefit
of the executors, administrators, heirs, legal representatives, and successors
of the parties hereto; provided, however, that Holder may not assign any of
Holder's rights under this Agreement.

 

9.            Damages. Holder shall be liable to the Company for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of Option Shares which is not in conformity with the provisions of
this Agreement.

 

3

 

--------------------------------------------------------------------------------



10.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Washington excluding those laws that
direct the application of the laws of another jurisdiction.

 

11.         Notices. All notices and other communications under this Agreement
shall be in writing. Unless and until Holder is notified in writing to the
contrary, all notices, communications, and documents directed to the Company and
related to the Agreement if not delivered by hand, shall be mailed, addressed as
follows:

 

Pacific Financial Corporation

300 East Market Street

Aberdeen, Washington 98520

c/o Corporate Secretary

 

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Holder and related to this
Agreement, if not delivered by hand, shall be mailed to Holder's last known
address as shown on the Company's books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Agreement shall be deemed received when actually
received, if by hand delivery, and two (2) business days after mailing, if by
mail.

 

12.       Arbitration. Any and all disputes or controversies arising out of this
Agreement shall be finally settled by arbitration conducted in Seattle,
Washington, in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof, provided that nothing
in this Section 12 shall prevent a party from applying to a court of competent
jurisdiction to obtain temporary relief pending resolution of the dispute
through arbitration. The parties hereby agree that service of any notices in the
course of such arbitration at their respective addresses as provided for in
Section 11 shall be valid and sufficient.

 

13.       Rights of Holder. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option shall confer upon Holder any
right to, or guarantee of, continued employment by, or service as a director or
consultant to, the Company, or in any way limit the right of the Company to
terminate Holder's relationship with the Company.

 

4

 

--------------------------------------------------------------------------------



Agreement Subject to Plan. This Option and this Agreement evidencing and
confirming the same are subject to the terms and conditions set forth in the
Plan and in any amendments to the Plan existing now or in the future, which
terms and conditions are incorporated herein by reference. A copy of the Plan
will be made available to Holder upon request. Should any conflict exist between
the provisions of the Plan and those of this Agreement, those of this Agreement
shall govern and control. This Agreement and the Plan set forth the entire and
exclusive understanding between the Company and Holder with respect to the
Option and shall be deemed to integrate, replace and supersede all previous
communications, representations or agreements between the parties, whether
written or oral, regarding the grant of stock options or the purchase by or
issuances of shares to Holder. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Company and the Holder.

 

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
Effective Date.

 

 

PACIFIC FINANCIAL CORPORATION

 

By

 

 

Title:

CEO

 

Holder hereby accepts and agrees to be bound by all of the terms and conditions
of this Agreement and the Plan.

 

 

Holder

 

 

Date Signed

 

 

 

5

 

--------------------------------------------------------------------------------



Exhibit 3.2

 

NOTICE OF STOCK OPTION EXERCISE

 

PACIFIC FINANCIAL CORPORATION

2000 STOCK INCENTIVE COMPENSATION PLAN

 

To:

Pacific Financial Corporation

300 East Market Street

Aberdeen, Washington 98520-5244

Attention: Lynn Paylor

 

 

 

 

 

 

Participant:

 

 

 

 

Print Name

 

 

 

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone Number:

 

 

 

 

 

 

 

Option:

The option evidenced by an Award Agreement dated:

 

 

OPTION EXERCISE

 

I hereby elect to exercise the Option to purchase shares of common stock of
Pacific Financial Corporation ("Shares") covered by the Option as follows:

 

Number of Shares Purchased (a)

 

 

 

Per-Share Option Price (b)

 

$

 

Aggregate Purchase Price (a times b)

 

$

 

Closing Date of Purchase

 

 

(to be completed

 

 

 

by holding company)

 

Form of Payment [Check One]:

 

 

o

My check in the full amount of the Aggregate Purchase Price (as well as a check
for any withholding taxes, if this box o is checked). See "Directions" below.

 

 

o

Delivery of previously owned shares of Pacific common stock (held for at least
six months if received upon exercise of an option and not used to exercise an
option in the previous six months) with a fair market value equal to the
Aggregate Purchase Price (as well as any withholding taxes, if this box o is
checked). See "Directions" below. Note that shares acquired from Pacific under
the 2000 Stock Incentive Compensation Plan

 

1

 

--------------------------------------------------------------------------------



or any prior option plan may be used for this purpose only if (a) the shares
have been held for at least six months, (b) the shares have not been used to
exercise an option in the last six months, and (c) any shares originally issued
as restricted shares must have become vested.

 

 

o

My irrevocable direction to my securities broker (see below) to sell Shares
subject to the Option and deliver a portion of the sales proceeds to Pacific
Financial Corporation in full payment of the Aggregate Purchase Price (as well
as any withholding taxes, if this box o is checked). See "Directions" below. I
hereby confirm that any sale of Shares will be in compliance with Pacific's
policies on insider trading and Rule 144, if applicable. I HEREBY IRREVOCABLY
AUTHORIZE

________________________

(name of broker)

to transfer funds to Pacific Financial Corporation from my account in payment of
the Aggregate Purchase Price (and withholding taxes, if applicable) and Pacific
Financial Corporation is hereby directed to issue the Shares for my account with
such broker and to transmit the Shares to the broker indicated above.

 

 

o

Other (provide details on an attached sheet).

 

Directions:

 

(1) If payment is to be by check, a check for the amount of the Aggregate
Purchase Price payable to Pacific Financial Corporation should be submitted with
this Notice.

 

(2) If payment is to be by surrender of previously owned shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price and withholding taxes, if applicable, will be returned to you
with the certificate for your option shares. Any change in registration between
the payment shares and the new shares will require a properly executed stock
power that is guaranteed by an institution participating in a recognized
medallion signature guarantee program.

 

(3) No withholding tax is due upon exercise of an incentive stock option.
Withholding tax is due immediately upon exercise of a nonqualified option by an
employee. If withholding tax is due at the time of exercise, you will be
notified of the amount and satisfactory arrangements must be made for payment
before a stock certificate for your option shares will be delivered to you (or
your broker, if applicable).

 

2

 

--------------------------------------------------------------------------------



ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

 

Please register the stock certificate(s) in the following name(s):

 

 

 

 

 

 

 

 

 

 

 

 

If applicable, please check one:  o  JT TEN  

o  TEN COM  

o  Other

 

Please deliver the stock certificate(s) to (check one):

 

o My brokerage account

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Account No.:

 

; or

 

 

•

My mailing address set forth above.

 

 

o

Please issue my stock in book entry form (certificate-less) to be held
electronically by Mellon Investor Services.

 

 

 

 

Date

 

Signature of Participant

 

 

3

 

--------------------------------------------------------------------------------



ATTESTATION FORM

 

As indicated above, I have elected to use shares of Pacific Financial
Corporation common stock that I already own to pay the Aggregate Purchase Price
of the Option (and withholding taxes, if applicable).

 

I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to Pacific in connection with the exercise
of my Option.

 

I understand that, because I (and any joint owner) will retain ownership of the
shares (the "Payment Shares") deemed delivered to pay the Aggregate Purchase
Price (and withholding taxes, if applicable), the number of shares to be issued
to me upon exercise of my Option will be reduced by the number of Payment
Shares. I represent that I have full power to deliver and convey certificates
representing the Payment Shares to Pacific and by such delivery and conveyance
could have caused Pacific to become sole owner of the Payment Shares. The joint
owner of the Payment Shares, if any, by signing this Form, consents to these
representations and to the exercise of the Option by this attestation.

 

I certify that the Payment Shares have not been used or acquired in a
stock-for-stock exercise of any option within the six months preceding the
exercise of this Option. I also certify that, if the Payment Shares were
acquired by me upon exercise of a stock option or as restricted shares, (a) I
have held the Payment Shares for at least six months, and (b) any Payment Shares
originally issued to me as restricted shares are now fully vested.

 

List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

 

Common Stock
Certificate Number

Number of
Shares Covered

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Print Name of Option Holder:

 

 

 

 

 

Signature of Option Holder:

 

 

 

 

 

Print Name of Joint Owner:

 

 

 

 

 

Signature of Joint Owner:

 

 

 

 

4

 

--------------------------------------------------------------------------------





If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:

 

The undersigned hereby certifies that the foregoing attestation is correct.

 

 

 

 

 

 

Name of Brokerage Firm

 

 

 

Date:

 

 

By:

 

Telephone No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name of Signing Broker

 

 

5

 

 